REASONS FOR ALLOWANCE
	
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The terminal disclaimer (in connection with US patents: 9977691, 10102040, and 10402231) filed 12/22/2021 has been approved. 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 2, 10, and 17.

The features as recited in independent claims 2, 10, and 17: “determine load information associated with a set of virtual machine instance managers associated with the user, wherein the set of virtual machine instance managers are each configured to acquire compute capacity to be used to execute the program code on behalf of the user, and wherein the set of virtual machine instance managers includes at least two virtual machine instance managers such that requests to acquire compute capacity for at least some of the plurality of requests are distributable across the at least two virtual machine instance managers; and cause, based on the load information satisfying a threshold condition, one or more virtual machine instance managers in the set of virtual machine instance managers to be removed from the set of virtual machine instance managers associated with the user such that the one or more removed virtual machine instance managers are no longer requested to acquire compute capacity to be used to execute the program code on behalf of the user,”  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM-  
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199